DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-22, 24-26, 28-31, 36-39, 41, 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschmanner (US 2015/0068218). 
Regarding claim 21, 
Referring to annotated Fig. 1, Hirschmanner teaches an apparatus 1 for establishing a temperature gradient (see abstract, par. 53), comprising: at least one gas-tight working space 9 (see abstract) having a first boundary surface connected to a first electrode and a second boundary surface connected to a second electrode; wherein when an electric voltage is applied between the first electrode and the second electrode in the working space (see abstract, pars. 53, 55), an electric field can be produced between the first boundary surface and the second boundary surface (see par. 53); a distance between the first boundary surface and the second boundary surface being less than 5000 nm (see pars. 30, 57 wherein radius 10 is approximately 10 nm). 

    PNG
    media_image1.png
    894
    778
    media_image1.png
    Greyscale

Hirschmanner teaches wherein the first boundary surface comprises at least one field-enhancer (e.g. the peak) configured so that upon application of an electric voltage to the electrodes, a field strength of the electric field in a region of the field-enhancer is greater than an average field strength of the electric field in the working space (see pars. 13, 59), and an electric field strength at the field-enhancer is greater than an average electric field strength in the working space by at least a factor of 100 (see par. 13 wherein an electric field strength of, for example, approximately 10^10 V/m may be formed at a region of the field-enhancer [e.g. cathode 8] and an electric field strength of approximately 10^7 may be formed at the anode 7).
Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). Here, the structure recited in the reference is substantially identical to that of the claims, and the claimed properties or functions of claim 1 with respect to the electric field strengths at the field-enhancer relative to the average electric field strength in the working space is presumed to be inherent. As the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
Regarding claim 22,
Hirschmanner teaches wherein the at least one field-enhancer comprises a peak. 
Regarding claim 24,
Hirschmanner teaches wherein a distance of the field-enhancer from the second boundary surface (e.g. wherein distance 11 is 100 nm, see par. 53) is less than 90% or 80% of a maximum boundary surface spacing between the first boundary surface and the second boundary surface (e.g. wherein distance 10 is 500 nm, see par. 57, and wherein 100 is less than 90 percent of 500 [e.g. 450]).
Regarding claim 25,
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). Here, the structure recited in the reference is substantially identical to that of the claims, and the claimed properties or functions of claim 25 are presumed to be inherent. As the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
Regarding claim 26,
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). Here, the structure recited in the reference is substantially identical to that of the claims, and the claimed properties or functions of claim 6 are presumed to be inherent. As the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
Regarding claim 28,
Hirschmanner teaches wherein the first boundary surface and the second boundary surface are embodied to be essentially flat (see annotated Fig. 1).
Regarding claim 29,
Hirschmanner teaches wherein a gas is arranged in the working space (see par. 53), which gas has a free path length of less than one of the following: 5000 nm or 1000 nm (see pars. 53, 59, wherein the distance between the cathode 8 and the anode 7, or radius 10, is roughly equal to a free path length of molecules or atoms of the working gas).
Regarding claim 30,
Hirschmanner teaches wherein a gas is arranged in the working space, which gas a free path length of roughly 500 nm (see pars. 53, 59, wherein the distance between the cathode 8 and the anode 7, or radius 10, is roughly equal to a free path length of molecules or atoms of the working gas).
Regarding claim 31,
Hirschmanner teaches wherein a gas with low ionization energy, in particular argon, xenon, C60, C60F60, iodine, SF6 or UF6, is arranged in the working space (see par. 47). 
Regarding claim 36,
Hirschmanner teaches wherein the second boundary surface is connected to the second electrode solely via a dielectric (e.g. layer 4).
Regarding claim 37,
Hirschmanner teaches wherein the at least one peak is connected in an electrically conductive manner to the first electrode (e.g. via dielectric layer 4). 
Regarding claims 38-39, 41, 43,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of Hirschmanner is the same as a device described in the specification for carrying out the claimed method and it can be assumed the device will inherently perform the claimed process. As the prior art device of Hirschmanner, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmanner.
Regarding claim 23,
Hirschmanner teaches wherein the field-enhancer is embodied to be roughly cone shaped (see par. 20), at least at the end side (see par. 20), but does not specifically teach wherein the roughly cone shaped enhancer has a taper angle of less than 30 degrees. 
It has been held that the configuration of a claimed element (i.e. the shape) was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant (see MPEP 2144.04 IV B). 
Here, the configuration of a claimed element (i.e. the shape) of the field-enhancer is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. 
Regarding claim 27,
Hirschmanner teaches wherein the field-enhancer is embodied as a peak but does not teach that, at one end, has an area of less than one of the following: 10 nm^2,or 5 nm^2.
However, it has been held that claims directed to (the size of) a specific element were held unpatentable over prior art elements because limitations relating to the size of the elements were not sufficient to patentably distinguish over the prior art. Similarly, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV A). 
Here, the size of the area of the peak is unpatentable over prior art elements because limitations relating to the size of the elements were not sufficient to patentably distinguish over the prior art. Similarly, as the only difference between the prior art and the claim 27 is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device of Hirschmanner. 
Claims 32, 40, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmanner in view of Carroll (US 2800772).
Regarding claim 32,
Hirschmanner does not teach wherein an electron gas is arranged in the working space. 
Carroll, directed to a heating or cooling apparatus with an electrical current cycle, teaches the use of an electron gas in a working space of a device used for forming a thermal gradient (See col 1, lines 47-50, 64-65, col 3, lines 33-39), wherein the electron gas may absorb or emit energy at an improved manner in temperatures below a certain level such that a conductor becomes superconducting (see col 3, lines 33-67). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hirschmanner by Carroll with the motivation of utilizing a material which may absorb or emit energy at an improved manner in temperatures below a certain level such that a conductor becomes superconducting. 
Regarding claims 40, 42,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of Hirschmanner as modified above is the same as a device described in the specification for carrying out the claimed method and it can be assumed the device will inherently perform the claimed process. As the prior art device of Hirschmanner, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device.
Claims 33-34, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmanner in view of Tavkhelidze (US 20040189141).
Regarding claims 33-34, 
Hirschmanner does not teach wherein lithium, sodium, potassium, rubidium, and/or cesium is arranged in the working space [in a plasma state].
Tavkhelidze, directed to a vacuum diode heat pump (see par. 2),  teaches wherein cesium plasma is arranged in a working space to reduce space charge (See par. 4). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hirschmanner by Tavkhelidze with the motivation of reducing a space charge. 
Regarding claim 40,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of Hirschmanner as modified above is the same as a device described in the specification for carrying out the claimed method and it can be assumed the device will inherently perform the claimed process. As the prior art device of Hirschmanner, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmanner in view of Kucherov (US 20030184188). 
Regarding claim 35, 
Hirschmanner teaches wherein the second boundary surface is formed by a dielectric (see par. 53) but does not teach wherein said dielectric is glass. 
Kucherov, directed to a thermionic energy converter, teaches wherein a known dielectric is glass (see par. 88) having the properties of low thermal conductivity (see par. 88), and may be thinner or more flexible (see par. 72). 
Since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hirschmanner by Kucherov and arrive at the claimed invention in order to provide a known dielectric which has low thermal conductivity, and may be thinner or more flexible. 
Response to Arguments
Previously entered claim interpretations under 35 USC 112 are withdrawn. Previously entered claim rejections under 35 USC 112 are withdrawn. 
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. Applicant argues that Hirschmanner does not teach wherein an electric field strength at the field enhancer is greater than an average electric field strength in the working space by at least a factor of 100, but Hirschmanner teaches wherein an electric field strength of, for example, approximately 10^10 V/m may be formed at a region of the field-enhancer [e.g. cathode 8] and an electric field strength of approximately 10^7 may be formed at the anode 7 (see par. 13). Alternatively, as the structure of Hirschmanner is substantially identical to that of amended claim 21, then the claimed properties or functions of the electric field strength is presumed to be inherent. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763